Exhibit 4.4 FORM OF SUBORDINATED INDENTURE ELBIT IMAGING LTD. TO , TRUSTEE INDENTURE SUBORDINATED DEBT SECURITIES DATED AS OF , TABLE OF CONTENTS ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION 1 SECTION 101. DEFINITIONS 1 SECTION 102. COMPLIANCE CERTIFICATES AND OPINIONS 8 SECTION 103. FORM OF DOCUMENTS DELIVERED TO TRUSTEE 9 SECTION 104. ACTS OF HOLDERS 10 SECTION 105. NOTICES, ETC.TO TRUSTEE AND COMPANY 12 SECTION 106. NOTICE TO HOLDERS OF SECURITIES; WAIVER 12 SECTION 107. CONFLICT WITH TRUST INDENTURE ACT 13 SECTION 108. EFFECT OF HEADINGS AND TABLE OF CONTENTS 13 SECTION 109. SUCCESSORS AND ASSIGNS 13 SECTION 110. SEPARABILITY CLAUSE 13 SECTION 111. BENEFITS OF INDENTURE 13 SECTION 112. GOVERNING LAW 14 SECTION 113. LEGAL HOLIDAYS 14 SECTION 114. CONSENT TO JURISDICTION; APPOINTMENT OF AGENT FOR SERVICE; JUDGMENT CURRENCY; WAIVER OF IMMUNITIES 14 ARTICLE TWO SECURITY FORMS 16 SECTION 201. FORMS GENERALLY 16 SECTION 202. FORM OF LEGEND FOR GLOBAL SECURITIES. 16 SECTION 203. FORM OF TRUSTEE’S CERTIFICATE OF AUTHENTICATION 17 ARTICLE THREE THE SECURITIES 17 SECTION 301. AMOUNT UNLIMITED; ISSUABLE IN SERIES 17 SECTION 302. DENOMINATIONS 21 SECTION 303. EXECUTION, AUTHENTICATION, DELIVERY AND DATING 21 SECTION 304. TEMPORARY SECURITIES 24 SECTION 305. REGISTRATION, REGISTRATION OF TRANSFER AND EXCHANGE 24 SECTION 306. MUTILATED, DESTROYED, LOST AND STOLEN SECURITIES 26 SECTION 307. PAYMENT OF INTEREST; INTEREST RIGHTS PRESERVED 27 SECTION 308. PERSONS DEEMED OWNERS 28 SECTION 309. CANCELLATION BY SECURITY REGISTRAR 29 SECTION 310. COMPUTATION OF INTEREST 29 SECTION 311. EXTENSION OF INTEREST PAYMENT, DEFERRAL OF INTEREST PAYMENT 30 SECTION 312. PAYMENT TO BE IN PROPER CURRENCY 30 - i - ARTICLE FOUR REDEMPTION OF SECURITIES 30 SECTION 401. APPLICABILITY OF ARTICLE 30 SECTION 402. ELECTION TO REDEEM; NOTICE TO TRUSTEE 31 SECTION 403. SELECTION OF SECURITIES TO BE REDEEMED 31 SECTION 404. NOTICE OF REDEMPTION 31 SECTION 405. SECURITIES PAYABLE ON REDEMPTION DATE 33 SECTION 406. SECURITIES REDEEMED IN PART 33 ARTICLE FIVE SINKING FUNDS 33 SECTION 501. APPLICABILITY OF ARTICLE 33 SECTION 502. SATISFACTION OF SINKING FUND PAYMENTS WITH SECURITIES 34 SECTION 503. REDEMPTION OF SECURITIES FOR SINKING FUND 34 ARTICLE SIX COVENANTS 35 SECTION 601. PAYMENT OF PRINCIPAL, PREMIUM AND INTEREST 35 SECTION 602. MAINTENANCE OF OFFICE OR AGENCY 35 SECTION 603. MONEY FOR SECURITIES PAYMENTS TO BE HELD IN TRUST 36 SECTION 604. CORPORATE EXISTENCE 37 SECTION 605. MAINTENANCE OF PROPERTIES 37 SECTION 606. ANNUAL OFFICER’S CERTIFICATE AS TO COMPLIANCE. 38 SECTION 607. WAIVER OF CERTAIN COVENANTS 38 SECTION 608. CALCULATION OF ORIGINAL ISSUE DISCOUNT. 38 ARTICLE SEVEN DEFEASANCE; SATISFACTION AND DISCHARGE 39 SECTION 701. DEFEASANCE 39 SECTION 702. SATISFACTION AND DISCHARGE OF INDENTURE 41 SECTION 703. APPLICATION OF TRUST MONEY 41 ARTICLE EIGHT EVENTS OF DEFAULT; REMEDIES 42 SECTION 801. EVENTS OF DEFAULT 42 SECTION 802. DECLARATION OF ACCELERATION; RESCISSION AND ANNULMENT 44 SECTION 803. COLLECTION OF INDEBTEDNESS AND SUITS FOR ENFORCEMENT BY TRUSTEE 45 SECTION 804. TRUSTEE MAY FILE PROOFS OF CLAIM 45 SECTION 805. TRUSTEE MAY ENFORCE CLAIMS WITHOUT POSSESSION OF SECURITIES 46 SECTION 806. APPLICATION OF MONEY COLLECTED 46 SECTION 807. LIMITATION ON SUITS 47 SECTION 808. UNCONDITIONAL RIGHT OF HOLDERS TO RECEIVE PRINCIPAL, PREMIUM AND INTEREST 47 SECTION 809. RESTORATION OF RIGHTS AND REMEDIES 48 SECTION 810. RIGHTS AND REMEDIES CUMULATIVE 48 SECTION 811. DELAY OR OMISSION NOT WAIVER 48 SECTION 812. CONTROL BY HOLDERS OF SECURITIES 48 SECTION 813. WAIVER OF PAST DEFAULTS 49 SECTION 814. UNDERTAKING FOR COSTS 49 SECTION 815. WAIVER OF STAY OR EXTENSION LAWS 50 - ii - ARTICLE NINE THE TRUSTEE 50 SECTION 901. CERTAIN DUTIES AND RESPONSIBILITIES 50 SECTION 902. NOTICE OF DEFAULTS 51 SECTION 903. CERTAIN RIGHTS OF TRUSTEE 51 SECTION 904. NOT RESPONSIBLE FOR RECITALS OR ISSUANCE OF SECURITIES 53 SECTION 905. MAY HOLD SECURITIES 53 SECTION 906. MONEY HELD IN TRUST 53 SECTION 907. COMPENSATION AND REIMBURSEMENT 53 SECTION 908. DISQUALIFICATION; CONFLICTING INTERESTS. 54 SECTION 909. CORPORATE TRUSTEE REQUIRED; ELIGIBILITY 54 SECTION 910. RESIGNATION AND REMOVAL; APPOINTMENT OF SUCCESSOR 55 SECTION 911. ACCEPTANCE OF APPOINTMENT BY SUCCESSOR 57 SECTION 912. MERGER, CONVERSION, CONSOLIDATION OR SUCCESSION TO BUSINESS 58 SECTION 913. PREFERENTIAL COLLECTION OF CLAIMS AGAINST COMPANY 59 SECTION 914. CO-TRUSTEES AND SEPARATE TRUSTEES. 59 SECTION 915. APPOINTMENT OF AUTHENTICATING AGENT 60 ARTICLE TEN HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY 62 SECTION 1001. LISTS OF HOLDERS 62 SECTION 1002. REPORTS BY TRUSTEE AND COMPANY 62 ARTICLE ELEVEN CONSOLIDATION, MERGER, CONVEYANCE OR OTHER TRANSFER 63 SECTION 1101. COMPANY MAY CONSOLIDATE, ETC., ONLY ON CERTAIN TERMS 63 SECTION 1102. SUCCESSOR PERSON SUBSTITUTED 63 SECTION 1103. MERGER INTO COMPANY; CERTAIN TRANSFERS 64 SECTION 1104. CONSOLIDATION DEFINED 64 ARTICLE TWELVE SUPPLEMENTAL INDENTURES 64 SECTION 1201. SUPPLEMENTAL INDENTURES WITHOUT CONSENT OF HOLDERS 64 SECTION 1202. SUPPLEMENTAL INDENTURES WITH CONSENT OF HOLDERS 66 SECTION 1203. EXECUTION OF SUPPLEMENTAL INDENTURES 67 SECTION 1204. EFFECT OF SUPPLEMENTAL INDENTURES 67 SECTION 1205. CONFORMITY WITH TRUST INDENTURE ACT 68 SECTION 1206. REFERENCE IN SECURITIES TO SUPPLEMENTAL INDENTURES 68 SECTION 1207. MODIFICATION WITHOUT SUPPLEMENTAL INDENTURE 68 - iii - ARTICLE THIRTEEN MEETINGS OF HOLDERS; ACTION WITHOUT MEETING 68 SECTION 1301. PURPOSES FOR WHICH MEETINGS MAY BE CALLED 68 SECTION 1302. CALL, NOTICE AND PLACE OF MEETINGS 69 SECTION 1303. PERSONS ENTITLED TO VOTE AT MEETINGS 69 SECTION 1304. QUORUM; ACTION 70 SECTION 1305. ATTENDANCE AT MEETINGS; DETERMINATION OF VOTING RIGHTS; CONDUCT AND ADJOURNMENT OF MEETINGS 70 SECTION 1306. COUNTING VOTES AND RECORDING ACTION OF MEETINGS 71 SECTION 1307. ACTION WITHOUT MEETING 72 ARTICLE FOURTEEN IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS 72 SECTION 1401. LIABILITY SOLELY CORPORATE 72 ARTICLE FIFTEEN SUBORDINATION OF SECURITIES 73 SECTION 1501. SECURITIES SUBORDINATE TO SENIOR INDEBTEDNESS. 73 SECTION 1502. PAYMENT OVER OF PROCEEDS OF SECURITIES. 73 SECTION 1503. DISPUTES WITH HOLDERS OF CERTAIN SENIOR INDEBTEDNESS. 75 SECTION 1504. SUBROGATION. 75 SECTION 1505. OBLIGATION OF THE COMPANY UNCONDITIONAL. 76 SECTION 1506. PRIORITY OF SENIOR INDEBTEDNESS UPON MATURITY. 76 SECTION 1507. TRUSTEE AS HOLDER OF SENIOR INDEBTEDNESS. 76 SECTION 1508. NOTICE TO TRUSTEE TO EFFECTUATE SUBORDINATION. 76 SECTION 1509. MODIFICATION, EXTENSION, ETC.OF SENIOR INDEBTEDNESS. 77 SECTION 1510. TRUSTEE HAS NO FIDUCIARY DUTY TO HOLDERS OF SENIOR INDEBTEDNESS. 77 SECTION 1511. PAYING AGENTS OTHER THAN THE TRUSTEE. 77 SECTION 1512. RIGHTS OF HOLDERS OF SENIOR INDEBTEDNESS NOT IMPAIRED. 77 SECTION 1513. EFFECT OF SUBORDINATION PROVISIONS; TERMINATION. 78 - iv - ELBIT IMAGING LTD. TO , as Trustee Reconciliation and tie between Trust Indenture Act of 1939 and Indenture, dated as of , TRUST INDENTURE ACT SECTION
